Citation Nr: 1645963	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  13-07 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a widespread inflammatory illness manifested by muscle and joint pain, night sweats, dizziness, profuse sweating, blackouts, hair loss, tinnitus, memory loss, insomnia, burning semen, and Reiter's syndrome, to include entitlement to compensation under the provisions of 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Accredited Agent


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1966 to March 1967 and from December 1990 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In April 2015, the Board reopened a previously denied claim for entitlement to service connection for a widespread inflammatory illness manifested by muscle and joint pain, night sweats, dizziness, profuse sweating, blackouts, hair loss, tinnitus, memory loss, insomnia, burning semen, and Reiter's syndrome.  The Board also remanded the reopened claim for further development.  That reopened claim is now before the Board for further appellate consideration.

The Veteran initially submitted a petition to reopen a previously denied claim for entitlement to service connection for fibromyalgia.  See Correspondence, received in December 2008.  In a statement received in July 2009, the Veteran discusses several symptoms that he attributes to his period of active service from December 1990 to April 1991, including muscle and joint pain, night sweats, dizziness, profuse sweating, blackouts, hair loss, tinnitus, memory loss, insomnia, burning semen, and Reiter's syndrome.  See VA Form 21-4138, Statement in Support of Claim, received in July 2009.  As discussed in the decision below, the record does not reflect that the Veteran has been diagnosed with fibromyalgia.  Therefore, the Board has recharacterized the Veteran's claim as one for entitlement to service connection for a widespread inflammatory illness manifested by the symptoms the Veteran describes in the statement received in July 2009.

In his substantive appeal, the Veteran requested a Board hearing by live videoconference.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in March 2013.  The Veteran was subsequently scheduled for a Board hearing that was to take place in December 2013.  Prior to the date of the scheduled Board hearing, in correspondence dated in December 2013, the Veteran's representative indicated that the Veteran would not attend the scheduled Board hearing.  The Veteran did not appear for the scheduled hearing and has not requested that another hearing be scheduled.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015). 

In the Introduction to its April 2015 decision and remand, the Board noted that the record then currently before the Board consisted of a paper claims folder and electronic files within Virtual VA and the Veterans Benefits Management System (VBMS).  Since issuance of that decision and remand, the Veteran's claims file has been converted to be completely electronic.  Therefore, the record before the Board at this time consists only of electronic records contained in Virtual VA and VBMS.


FINDINGS OF FACT

1.  The Veteran did not serve on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The probative evidence of record does not show that it is at least as likely as not that the Veteran has a widespread inflammatory illness manifested by muscle and joint pain, night sweats, dizziness, profuse sweating, blackouts, hair loss, tinnitus, memory loss, insomnia, burning semen, Reiter's syndrome, and/or other symptoms that is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a widespread inflammatory illness manifested by muscle and joint pain, night sweats, dizziness, profuse sweating, blackouts, hair loss, tinnitus, memory loss, insomnia, burning semen, Reiter's syndrome, and/or other symptoms, to include under the provisions of 38 C.F.R. § 3.317,  are not met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by letters dated in March 2009 and April 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, service personnel records, VA treatment records, and identified private treatment records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination in August 2015.  The examiner who conducted the August 2015 VA examination reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed the medical question of whether the Veteran has a widespread inflammatory illness manifested by muscle and joint pain, night sweats, dizziness, profuse sweating, blackouts, hair loss, tinnitus, memory loss, insomnia, burning semen, Reiter's syndrome, and/or other symptoms that is etiologically related to his active service.  As is discussed more fully below, the examiner provided adequate supporting explanation and rationale for all conclusions reached.  The examination was thorough, and all necessary evidence and testing was considered by the examiner.  Therefore, the Board finds the examination to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remand

As noted in the Introduction, the Board remanded this appeal in April 2015.  The April 2015 Board remand directed the Agency of Original Jurisdiction (AOJ) to obtain the Veteran's personnel records for his period of active service from December 1990 to April 1991; provide the Veteran with a VA inflammatory illness examination; and then readjudicate the appeal and issue a supplemental statement of the case, if warranted.  Pursuant to the April 2015 Board remand, the AOJ obtained the Veteran's service personnel records for his period of active service from December 1990 to April 1991; provided the Veteran with a VA examination as to the claimed widespread inflammatory illness in August 2015 that was consistent with and responsive to the April 2015 Board remand directives; and readjudicated the claim in September 2015 and November 2015 supplemental statements of the case.  Accordingly, the Board finds that VA at least substantially complied with the April 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Compensation under 38 C.F.R. § 3.317

The Veteran and his representative contend that he has Gulf War Syndrome stemming from his work as an x-ray technician stationed in Germany.  Specifically, they assert that the Veteran developed the Gulf War Syndrome due to contact with injured service members brought to Germany from the Persian Gulf area.  See, e.g., correspondence from the representative, received in January 2012.  The Board interprets these contentions as seeking compensation under the provisions of 38 C.F.R. § 3.317 for a disability due to undiagnosed illness or a medically unexplained chronic multisymptom illness occurring in Persian Gulf veterans.

Under 38 C.F.R. § 3.317, VA will pay compensation to a Persian Gulf veteran for disability due to an undiagnosed illness or  medically unexplained chronic multisymptom illness, provided that certain requirements are met.  For purposes of 38 C.F.R. § 3.317, the term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

The Veteran does not contend that he served in the Southwest Asia theater of operations, as defined in 38 C.F.R. § 3.317(e)(2).  To the contrary, his representative has stated, "You have stated that the Veteran did not serve in the Gulf War Arena.  We agree with that statement."  See Correspondence, received in November 2015.  In addition, the record does not show such service.  In that regard, the Board acknowledges that Personnel Information Exchange System (PIES) and Beneficiary Identification Records Locator Subsystem (BIRLS) documents dated in June 2010 suggest that he did serve in Southwest Asia during the Persian Gulf War.  However, the Veteran's service personnel records do not confirm such service.  Rather, the service personnel records and service treatment records confirm the Veteran's account of serving in Germany.  They do not reflect service in the Southwest Asia theater of operations, as defined in 38 C.F.R. § 3.317(e)(2).  Therefore, the Board does not accept the June 2010 PIES and BIRLS documents as evidence that the Veteran served in the Southwest Asia theater of operations.

The Board has considered whether the Veteran's contact with service members who did serve in the Southwest Asia theater of operations entitle him to status as a Persian Gulf veteran for purposes of compensation under the provisions of 38 C.F.R. § 3.317.  However, the relevant regulations and statutes, 38 U.S.C.A. §§ 1117-18 and 38 C.F.R. § 3.317, provide a strict definition of who is a Persian Gulf veteran.  The definition does not include those who served outside of the Southwest Asia theater of operations but who had contact with those who did.  Because the Veteran did not serve on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, he cannot be considered a Persian Gulf veteran for purposes of entitlement to compensation under 38 C.F.R. § 3.317.  Accordingly, entitlement to compensation under the provisions of 38 C.F.R. § 3.317 must be denied.

Service Connection Generally

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C.A. § 1110 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran contends that he has a widespread inflammatory illness that is manifested by many symptoms, to include muscle and joint pain, night sweats, dizziness, profuse sweating, blackouts, hair loss, tinnitus, memory loss, insomnia, burning semen, and Reiter's syndrome, and that the disability had its onset during his active service or is otherwise etiologically related to his active service.  He relates the disability to his contact with service members sent from the Southwest Asia theater of operations to Germany for treatment.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in July 2009; correspondence from the representative, received in January 2012.  He also reported to the August 2015 VA examiner his beliefs that the disability may also be related to an in-service forklift accident in which he was crushed against a wall or to vaccinations he received prior to his deployment to Germany.

The Board has carefully reviewed the medical evidence of record, which includes the Veteran's VA treatment records and private treatment records, and finds that they do not show that the Veteran has a current diagnosis of a widespread inflammatory illness.  Nevertheless, the Veteran is competent and credible in his reports of symptoms such as muscle and joint pain, night sweats, dizziness, profuse sweating, blackouts, hair loss, tinnitus, memory loss, insomnia, and burning semen because such symptoms are readily observable through the senses and nothing in the record impugns the Veteran's credibility as to the reports.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is also credible in his reports that he experienced some of the reported symptoms during his active service, as a March 1991 report of medical history for separation from active service reflects that the Veteran endorsed swollen or painful joints at that time.  He is also competent to report a diagnosis of Reiter's syndrome rendered by a competent medical source.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, as discussed below, the Board does not find him credible in that regard because the record does not reflect that he has a confirmed diagnosis of Reiter's syndrome.  Furthermore, the Veteran is competent to report the circumstances of his service.  See Layno 6 Vet. App. at 469.  The Board also finds him credible in his assertions that he received vaccinations prior to his deployment and that, during the deployment, he came into contact with service members sent from the Southwest Asia theater of operations to Germany for treatment, as such events are consistent with the time, places, and circumstances of his service and nothing in the record contradicts his accounts.  See 38 U.S.C.A. § 1154(a).  In addition, the Veteran is credible in his reports of being crushed by a forklift during service as that incident is well documented in the service treatment records.

Given the Veteran's competent and credible reports of experiencing a number of symptoms, the issue next for consideration is whether those symptoms are related to a widespread inflammatory illness that manifested during the pendency of the claim or in temporal proximity to the claim, or otherwise etiologically related to service.  See Degmetich, 104 F.3d at 1332; Brammer, 3 Vet. App. at 225.  In that regard, the Board notes that the Veteran is not considered competent to diagnose a widespread inflammatory illness because doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, his statements attributing the reported symptoms to a widespread inflammatory illness that is etiologically related to in-service events or injuries are not probative on the matter.  The Board accordingly turns to the competent medical opinion evidence of record to determine whether the Veteran's current symptoms are medically attributable to a diagnosable widespread inflammatory illness that is related to his active service.

The evidence of record includes two medical opinions as to whether the Veteran's current symptoms may be attributable to a widespread inflammatory illness.  The first such opinion is in a June 2010 letter from M. R. Carter, M.D.  In the letter, Dr. Carter writes that, prior to his service during the Iraq War, the Veteran did not have any chronic or unusual health problems.  Dr. Carter relates the Veteran's reports of performing x-rays on Iraq War casualties, who were usually covered in gray-colored dirt that was difficulty to clean from the x-ray equipment, and of experiencing pain and swelling approximately four weeks into caring for the casualties.  He notes that x-rays performed on the Veteran showed possible tumors of the musculoskeletal system, and that a bone scan "showed diffuse uptake all throughout his skeletal system and in multiple areas that do not usually show inflammation."  He concludes, "I am convinced, based on review of his medical records, that the diffuse inflammatory changes seen on his bone scan, which were not evident prior to his going on active duty, were caused by exposure to some type of toxic material which can cause this type of systemic change."  Dr. Carter does not specify what medical records he reviewed prior to rendering his opinion.

A review of the Veteran's service treatment records reveals that a CT scan of the Veteran's sacrum conducted in March 1991 showed syndesmophyte thought to be secondary to degenerative changes.  A bone scan also performed in March 1991 due to the Veteran's complaints of sacroiliac joint pain showed "minimal increased uptake in [right sacroiliac] joint, otherwise normal bone scan."  The service treatment records are absent for evidence of imaging or other diagnostic testing that showed possible tumors or "diffuse uptake" throughout the skeletal system or other areas.  Accordingly, the record does not support Dr. Carter's assertion that in-service testing revealed possible tumors and "diffuse uptake through his skeletal system and in multiple areas that do not usually show inflammation."  A medical opinion based on an inaccurate understanding of the record and/or the Veteran's medical history is not entitled to probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative).  Furthermore, Dr. Carter's statement speaks to the etiology of the diffuse inflammatory changes supposedly seen on bone scan during the Veteran's active service.  It does not include a diagnosis of a current widespread inflammatory illness or medically attribute any of the Veteran's current reported symptoms to such a widespread inflammatory illness.  Accordingly, the Board finds that Dr. Carter's June 2010 letter does not provide probative evidence that the Veteran had a widespread inflammatory illness during the pendency of the claim or in temporal proximity to the claim.

The second medical opinion as to whether the Veteran had a widespread inflammatory illness that manifested during the pendency of the claim or in temporal proximity to the claim is provided by the August 2015 VA examiner.  The August 2015 VA examiner reviewed the record, including the Veteran's service treatment records, service personnel records, private treatment records, and VA treatment records.  At the examination, the Veteran reported various health problems since his separation from active service that he alleged to be due exposure to unidentified toxins, particularly from the "dusty uniforms", being crushed by a forklift, and receiving vaccinations.  In his report, the examiner acknowledges Dr. Carter's June 2010 letter.  The examiner opines that it is unlikely that a service member injured in combat in Iraq and medically evacuated to German would have still been covered in dirt, as reported by the Veteran.  Rather, in his 25 years of experience caring for accident and injury victims as an anesthesiologist, including 8 years in a United States military hospital, patients are "generally pretty well cleaned up in the ER prior to being taken to the radiology suite for x-rays."  In such cases, the ER team assesses the full body for any injuries.  To do that, they remove all clothing and, when the assessment is complete, they place the patient in a hospital gown.  In cases where serious injury is suspected and clothing cannot otherwise safely be removed, the clothing is cut off.  The examiner states, "It is hard to imagine that veterans injured in combat in Iraq and medically evacuated to the hospital in Germany would still be 'covered in dirt'."  Rather, medically evacuated service members would have been triaged, cleaned up, and stabilized in country prior to transport.  According to the examiner, it is nevertheless possible that some of the service members' clothing might remain in place.  However, any residual dirt would have been minimal and would have had minimal potential health consequences.

The examiner also considered the Veteran's reported symptoms in detail.  As to the Veteran's muscle and joint pains, the examiner opined that the Veteran "has ample reason to have pain in multiple joints" as an obese 67 year-old being treated for osteoarthritis of the hips, knees, shoulders, and spine.  The examiner further noted that the medical treatment records do not show treatment for inflammatory arthropathies.  The examiner also did not find any evidence of current inflammatory arthropathies on examination.

As to the possible history of Reiter's syndrome, the examiner notes the March 1991 bone scan showing minimal uptake in the right sacroiliac joint that "may well have been caused by the forklift injury" and for which the Veteran is already service connected.  Subsequent treatment records and VA examination reports show osteoarthritis of the sacroiliac joints; chronic lumbar strain and sacroiliac osteoarthritis; osteoarthritis of the knees, hips, and lumbar spine; and mildly increased uptake in the left knee and both sacroiliac joints on whole body bone scan.  During a June 1995 rheumatology clinic visit, the Veteran was found to have sacroiliitis and Achilles tenosynovitis, and the issue of Reiter's syndrome was raised.  However, it was noted that there were no accompanying findings of conjunctivitis, rashes, urethritis, prostatitis, or acute inflammatory arthritis, and the rheumatologist concluded that the Veteran may have had a very mild case of Reiter's syndrome that did not have clear or classical manifestations.  The examiner then notes that the Veteran has not since had a confirmed diagnosis of Reiter's syndrome.  In addition, a January 1994 rheumatology clinic visit included a note of possible fibromyalgia, but there is no indication that the Veteran met the "rigorous criteria for diagnosis of this condition" and there is no mention elsewhere in the record of a diagnosis of fibromyalgia.  The Board has carefully reviewed the record and agrees with the VA examiner's conclusion that there is no indication that the Veteran has had a confirmed diagnosis of Reiter's syndrome or fibromyalgia.

Regarding the Veteran's reports of night sweats and profuse sweating, the examiner notes that, during the examination, the Veteran reported that he was sweating profusely.  However, the examiner did not observe any sweat on the Veteran, and the Veteran's skin appeared normal.  Clinical studies performed in October 1999 to determine the cause of the Veteran's reported sweating were negative.  The examiner found no evidence of observed excessive sweating or an inflammatory illness related with such sweating.

Regarding the Veteran's reported blackouts and dizziness, the examiner notes that the Veteran was worked up for those complaints in November 2001.  At that time, the Veteran reported dizziness when looking upward, and that he had passed out on about four occasions.  The diagnostic impression at the time was of dizziness and blackouts caused by lumbar vertebral artery insufficiency due to osteoarthritis of the cervical spine.  The examiner states, "This is not an inflammatory illness", and further notes that subsequent MRIs of the brain and a CT were "essentially normal."

As to the Veteran's reports of occasional blurry vision, the examiner notes that the Veteran has had left cataract extraction, "which is not uncommon in 67 year olds."  In addition, the Veteran's reports of recent treatment for another eye condition "sounds like retinal detachment" and "does not sound like an inflammatory process."

The examiner further notes that the Veteran had a new complaint at the examination of external ear infection.  However, the examiner observes that the record shows recent treatment for right ear infection, apparently otitis externa, with resolution.  The examiner concludes that such a condition is not an indication of a systemic inflammatory process.

With regard to the Veteran's reported loss of hair, insomnia, burning semen, and memory loss, the examiner states that he saw no evidence of any diagnosis, treatment, or symptoms of such conditions reported in the record.  On examination, the Veteran had mild male pattern baldness developing and normal memory.  He was being treated for benign prostatic hypertrophy, which can cause urinary frequency and urgency.  The examiner opines that none of these reported symptoms are indicative of a systemic inflammatory process.

Of the Veteran's reported tinnitus, the examiner notes that he is not credentialed to assess hearing loss or tinnitus, but did not see a systemic inflammatory process that would cause tinnitus.

In conclusion, the examiner notes that the Veteran had routine visits to his VA primary care provider.  The examiner found no evidence of complaints, diagnoses, or treatments for any condition that could be interpreted as representing a systemic inflammatory process.  The examiner opines that, after careful examination, no "undiagnosed illnesses" or "diagnosable but medically unexplained chronic multisymptom illnesses of unknown etiology" were identified. 

In assessing the probative weight to afford the VA examiner's statements and opinions, the Board has considered many factors.  The examiner reviewed the record and gave appropriate rationale for the opinions provided.  He went through each of the Veteran's competently and credibly reported symptoms and, with citation to the record, explained why those symptoms are not indicative of a widespread inflammatory illness.  The examiner's statements are based on a full and accurate understanding of the Veteran's medical picture, reflect the examiner's medical judgment based on his expertise as a physician, and are supported by adequate rationale.  Accordingly, the Board affords great probative weight to the August 2015 VA examiner's finding that the Veteran does not have a current undiagnosed illness, diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or widespread inflammatory illness.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion). 

In summary, Dr. Carter's June 2010 letter does not provide probative evidence that the Veteran had a diagnosable widespread inflammatory illness during the pendency of the claim or in temporal proximity to the claim.  The August 2015 VA examiner considered the Veteran's competent and credible reports of muscle and joint pain, night sweats, dizziness, profuse sweating, blackouts, hair loss, tinnitus, memory loss, insomnia, and burning semen, but determined those symptoms not to be indicative of a widespread inflammatory illness.  The examiner also found no evidence in the record of a diagnosed widespread inflammatory illness.  Furthermore, he considered the Veteran's reported history of Reiter's syndrome and fibromyalgia, but found no evidence of a confirmed diagnosis of either of those conditions.  The examiner concluded that the Veteran does not have a current diagnosis of a widespread inflammatory illness.  As noted above, in the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer, 3 Vet. App. at 225.  In this case, the record does not show that the Veteran has a current diagnosis of a widespread inflammatory illness, fibromyalgia, or Reiter's syndrome even in view of his many competently and credibly reported symptoms.  Without competent evidence of such a current disability, the Board need not address the other elements of service connection.  As noted above, the Veteran's contentions have been considered by the VA examiner, and found to be inconsistent with a diagnosis of a widespread inflammatory illness.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a widespread inflammatory illness manifested by muscle and joint pain, night sweats, dizziness, profuse sweating, blackouts, hair loss, tinnitus, memory loss, insomnia, burning semen, and Reiter's syndrome, to include under the provisions of 38 C.F.R. § 3.317,  is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


